United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 11, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-51081
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GERARDO TAPIA-CARRILLO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-00-CR-569-3
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Patrick M. Stayton, the appointed appellate attorney for

defendant-appellant Gerardo Tapia-Carrillo (“Tapia”), has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).   Tapia has filed a

response brief to counsel’s motion but he fails to identify any

nonfrivolous issues for appeal.   Although counsel’s brief fails

to address several variances from FED. R. CRIM. P. 11 during


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-51081
                               -2-

rearraignment, our independent review of the record reflects that

those variances were not plain error and that there are no

nonfrivolous issues for appeal.   Accordingly, Stayton’s motion

for leave to withdraw is GRANTED, Stayton is excused from further

responsibilities herein, and this appeal is DISMISSED.   See 5TH

CIR. R. 42.2.